Ryland, Judge,
delivered the opinion of the court.
1. From the statement herein, it seems to this court, that the cpurt below did err in giving the instruction mentioned above. The question was, as to the right of possession of the slaves. They had been purchased by Lane at sheriff’s sale, under a judgment in favor of Lane, by attachment against Ca-banné. The slaves had been attached in that suit. At the sheriff’s sale, the negroes had been delivered to Lane, and were immediately thereafter seized by the sheriff under a writ of replevin issued in this case.
The statement above shows at least some evidence of the right of Lane to the negroes. Why must it follow, as a legal conclusion, that, because Cabánné had no title to the slaves, therefore, Lane had none ? This is a non sequitur.
Lane’s purchase at the sheriff’s sale ,and possession is good against the plaintiff, Kingsbury,. as the facts appear on this record ; for he offered no evidence and showed no title.
The judgment below is'reversed, and cause remanded —
Judge Scott concurring.